Citation Nr: 0211540	
Decision Date: 09/06/02    Archive Date: 09/09/02

DOCKET NO.  99-05 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disability.

2. Entitlement to an initial rating in excess of 10 percent 
for low back disability. 

(The issue of entitlement to service connection for tinnitus 
will be the subject of a later decision of the Board.)  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The veteran served on active duty from July 1987 to January 
1992, and from March 1994 to June 1997.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal of a March 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which denied service connection for a 
cervical spine disability and for tinnitus, and assigned a 10 
percent disability evaluation for mechanical low back pain 
after granting service connection for this disability. A 
videoconference hearing was held before the undersigned 
Member of the Board in September 1999.  A transcript of that 
hearing is of record.  When the case was before the Board in 
January 2000, it was remanded for further development.

The Board is undertaking additional development on the issue 
of entitlement to service connection for tinnitus pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  When it is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903.  (67 Fed. Reg. 3,099, 
3,105 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 20.903.)  
After giving the notice and reviewing your response to the 
notice, the Board will prepare a separate decision addressing 
this issue.


FINDINGS OF FACT

1.  All available evidence and information necessary for an 
equitable disposition of the issues decided herein have been 
obtained.

2.  The veteran's current cervical spine disability 
originated in service. 

3.  The veteran's low back disability is manifested by 
limitation of motion which more nearly approximates moderate 
than slight.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating of 20 
percent for low back disability are met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5292, 5295 (2001).

2.  Cervical spine disability was incurred in active duty.  
38 U.S.C.A. §§ 1131, 5107(b) (West Supp. 2001); 38 C.F.R. 
§ 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Initially, the Board notes that during the pendency of the 
appellant's claims, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  In addition, regulations implementing the 
VCAA (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2001)), were published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  
The Board will assume for the purposes of this decision that 
the VCAA and the implementing regulations are applicable to 
the issues decided herein.

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The record reflects that all development required under the 
VCAA and the implementing regulations has been completed .  
In this regard, the Board notes that the veteran is seeking a 
20 percent rating for his low back disability and service 
connection for cervical spine disability.  The Board has 
found the evidence and information currently of record to be 
sufficient to substantiate both of these claims.

Service Connection 

Entitlement to service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.

The veteran's service medical records show that he sustained 
a parachute jump injury in September 1994.  An X-ray study of 
the cervical spine was conducted.  An end plate irregularity 
was noted on the veteran's sixth cervical vertebra.  The 
examiner noted that this may represent an acquired 
abnormality and may not have been of traumatic origin.  In 
January 1995, the veteran complained of pain on the right 
side of his head and neck due to the parachute jump injury.  
Tenderness to palpation of the right side of the neck was 
noted.  The veteran was diagnosed with chronic neck pain in 
June 1996.  

The veteran filed a claim for service connection for cervical 
spine disability in October 1997, less than 6 months 
following his discharge from service.  He was afforded a VA 
examination of his spine in December 1998, but this 
examination focused on the lower back.  No cervical spine 
findings were recorded.  VA outpatient records show that when 
the veteran was seen in July 1999, he gave a history of 
injuring his back and neck in 1994 and currently complained 
of back and neck pain.  The diagnoses following examination 
included chronic neck pain, thoracic kyphosis with 
compensatory cervical lordosis in July 1999.  

The foregoing shows that the veteran injured his cervical 
spine in service, was found to have chronic neck pain in 
service, filed a claim for service connection for cervical 
spine disability shortly after his discharge from service, 
and currently has chronic cervical spine disability.  In the 
Board's opinion, the evidence supportive of the claim is at 
least in equipoise with that against the claim.  Accordingly, 
service connection is warranted for the veteran's current 
cervical spine disability.  38 U.S.C.A. § 5107(b).  

Initial Rating 

The veteran's service medical records show that the veteran 
injured his low back due to a parachute jump injury in 
September 1994.  

In a March 1998 decision, the RO granted service connection 
for musculoskeletal low back pain and assigned a 10 percent 
rating from the day following the veteran's separation from 
service.  

A VA progress note dated in November 1998 indicates that the 
veteran complained of low back pain.  

A VA examination was conducted in December 1998.  The veteran 
complained of daily back pain.  The veteran stated that he 
develops back spasms after sitting for more than 20 or 30 
minutes.  Physical examination found no deformity or spasm.  
The range of motion of the lumbar spine was 92 degrees 
flexion, 30 degrees extension, 40 degrees lateral bending 
bilaterally, and 35 degrees rotation bilaterally.  
Neurological examination noted good motor and sensory 
function.  Deep tendon reflexes were 2+ and symmetrical and 
gait was unremarkable.  The diagnosis was chronic lumbosacral 
spine strain.  The presence of arthritis was to have been 
ruled out by X-ray.  The examiner noted that the veteran had 
moderate functional loss due to pain.   

An April 1999 VA progress note indicates that the veteran was 
seen in the emergency room two days previously for severe low 
back pain with radiculopathy which had not improved.  In a 
progress note dated in July 1999, the veteran's complaint of 
severe back spasms was noted.  Decreased axial spine 
mobility, a slight decrease in the L5-S1 disc space, and 
Schmorl's nodes at L4-L5 were noted.  The diagnosis was 
chronic low back pain with chronic strain and lumbar 
lordosis.  The record of a follow up visit in October 1999 
notes that the veteran reported no significant improvement in 
his muscle cramps and radiculopathy.  Examination found no 
significant paraspinal tenderness or spasm.  In March 2000, 
it was noted that the veteran's back pain was in fairly good 
control.  

A VA examination was conducted in December 2000.  The veteran 
complained of pain in his low back and intermittent muscle 
contractions.  The examiner noted that the examination 
revealed no pain during motion.  The range of motion of the 
lumbar spine was 110 degrees flexion (the veteran complained 
of pain starting at 90 degrees), 40 degrees extension, 40 
degrees lateral bending bilaterally, 65 degrees right 
rotation (the veteran complained of pain starting at 55 
degrees), and 60 degrees left rotation (the veteran 
complained of pain starting at 50 degrees).  The veteran 
complained of muscle contractions during repetitive movements 
but the examiner did not see such contractions.  The examiner 
also stated that the veteran did not have limitation of 
motion due to pain, weakness or fatigue.  The examiner found 
no weakness, tenderness, postural abnormality or fixed 
deformity.  The veteran's musculature was normal.  
Neurological examination noted good motor and sensory 
function.  Deep tendon reflexes were normal.  Straight leg 
raising test was positive on the right at 80 degrees but the 
veteran was able to raise to 90 degrees; and negative on the 
left at 90 degrees.  X-rays of the lumbosacral spine were 
normal.  The diagnosis was lumbosacral strain with mild to 
moderate functional loss secondary to pain.  There were no 
additional functional limitations on repeated use or during 
flare ups.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2001).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1, 4.10 (2001).

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but also where the 
anatomical localization and symptomatology are closely 
analogous.  

The RO concluded that the veteran's back disability was 10 
percent disabling under Diagnostic Code 5295, for lumbosacral 
strain.  Under that code, a 10 percent rating is warranted 
for characteristic pain on motion.  A 20 percent disability 
rating is warranted for muscle spasm on extreme forward 
bending and loss of lateral spine motion, unilateral, in a 
standing position.  A rating of 40 percent is warranted for 
severe lumbosacral strain with listing of the spine to the 
opposite side, positive Goldthwait's sign, marked limitation 
of forward bending, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
space, or some of the above symptoms and abnormal mobility on 
forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 
(2001).

Limitation of motion of the lumbar spine will be rated as 10 
percent disabling when the limitation is slight.  A 20 
percent disability rating is appropriate for moderate 
limitation of motion, and a 40 percent disability rating is 
appropriate for severe limitation of motion.  38 C.F.R. § 
4.71a, Diagnostic Code 5292 (2001).

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity are for consideration.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14.

The medical evidence documents the veteran's complains of low 
back pain and spasms.  At the December 1998 VA examination, 
it was concluded that the veteran had moderate functional 
loss due to pain.  At he December 2000 VA examination, it was 
concluded that the veteran had mild to moderate functional 
impairment due to pain.  Therefore, with consideration of all 
pertinent disability factors, the Board is satisfied that the 
veteran's limitation of motion more nearly approximates 
moderate than slight.  Accordingly, the disability warrants a 
20 percent evaluation through out the initial evaluation 
period.  There is no indication in the record that the 
disability more nearly approximates the criteria for a 40 
percent evaluation than those for a 20 percent rating, nor 
does the veteran allege that an evaluation in excess of 20 
percent is warranted.   



				(CONTINUED ON NEXT PAGE)







ORDER

Entitlement to service connection for a cervical spine 
disability is granted.

Entitlement to an initial disability evaluation of 20 percent 
for low back disability is granted from the effective date of 
service connection, subject to the criteria applicable to the 
payment of monetary benefits.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

